Citation Nr: 1646685	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-43 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies for the period from January 30, 2009 to October 17, 2014.

2. Entitlement to a rating in excess of 20 percent for status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies from October 18, 2014.

3. Entitlement to service connection for a low back disability, to include claimed as secondary to service-connected right knee disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to May 2004.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the RO. The Board remanded the appeal in March 2014 for further development of the record.

The Veteran testified at a Board hearing held at the RO in May 2012 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examination for his right knee disability in October 2014 in accordance with the Board's previous remand instructions. During the intervening time, however, the Court has held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. 

The final sentence of 38 C.F.R. § 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In review of the October 2014 VA examination report, it is unclear whether the VA examiner tested the right knee disability for pain on both active and passive motion, and in both weight-bearing and non-weight-bearing conditions. Thus, a remand is required for a new examination.

An addendum opinion as to the etiology of the Veteran's low back disability is required. The claim for a TDIU rating is inextricably intertwined with the claims of an increased rating for the right knee disability and service connection for a low back disability and the Board will defer the issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and severity of the right knee disability. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should provide a detailed explanation and rationale for why such could not, or should not, be accomplished. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.

 The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.

2. Obtain an addendum opinion from the physician who conducted the October 2014 VA examination or other qualified clinician, to determine the nature and likely etiology of the claimed low back disability. The claims file should be made available to the physician for review. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

The physician (or other qualified clinician) should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the physician (or other qualified clinician) should provide opinion with supporting explanations as to the following: 

(A) Whether the Veteran's current low back disability onset due to disease or injury sustained during his period of service.  

 (B) Whether the Veteran's current low back disability was CAUSED OR AGGRAVATED (permanent worsening) by service-connected status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies.

If aggravation of any low back disability by service-connected status-post recurrent ACL injury of the right knee with partial lateral and medial meniscectomies is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*July 2009 report of VA examination that documents a diagnosis of chronic lumbar strain with degenerative disc disease and that the Veteran's gait was antalgic. VBMS Entry July 16, 2009.

*December 2009 report of VA examination that reflects the physician's opinion that the Veteran's lumbar spine disorder is an independent and separate condition and not likely related to or aggravated by his service-connected right knee disability. The physician explained that the Veteran did not have an antalgic gait per previous examinations in December 2004 and January 2005. VBMS Entry January 20, 2010.

*The October 2014 report of VA examination that reflects the physician's opinion that the Veteran's low back disability was less likely than not caused by the claimed in-service injury, event or illness. The physician explained that records documenting injury to the back were not located. However, the physician did note that there was, without question, a knee disability related to the Veteran's period of service. The physician found that "this [knee condition] more likely than not contributed to [the Veteran's] current back condition." VBMS Entry October 20, 2014.

*May 2016 statement from the Veteran's treating chiropractor that reflects there is a correlation between abnormal gait leading to reduced spinal structure stability. The chiropractor concluded that the injury to the right knee causing an antalgic gait may have aided in the development of the Veteran's neck and low back pain. VBMS Entry May 17, 2016.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After completing all indicated development, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




